Citation Nr: 1332746	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-09 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 2, 1979 to August 29, 1979; from July 17, 1980 to September 4, 1980; and from July 25, 1981 to August 8, 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


REMAND

The Veteran is seeking entitlement to service connection for low back disability.  Specifically, he attributes his current low back disability to an inservice back injury incurred on August 4, 1981.  Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

A review of the Veteran's service records revealed treatment for a muscle strain in the lower back on August 4, 1981.  An August 4, 1981 treatment report noted that he injured his back lifting heavy equipment.  The report noted his complaints of pain from the small of the back to the mid back area.  It also noted that he had pain over the shoulder blades and the back of the neck.  The Veteran was prescribed an ace bandage wrap and told to take hot showers when possible.  He was then returned to duty with orders of no heavy lifting for 36 hours.  An individual sick slip, dated August 5, 1981, noted that he had a sore back, and that he needed a back brace.  An individual sick slip, dated August 14, 1981, noted that he continued to have a sore back, and that he could not perform any heavy lifting for 36 hours.  A release from ACDUTRA physical examination, performed on August 17, 1979, reported that his spine was normal.

Post service treatment records, beginning in August 2010, reflect that the Veteran currently has chronic lower back pain due to lumbar disc herniation with radiculopathy.  

A review of the post service treatment records submitted by the Veteran indicates that additional treatment records are available.  

Specifically, the earliest post service treatment record of any kind is an August 2010 magnetic resonance imaging scan (MRI) of the lumbar spine.  The report of this procedure indicated that it was requested by the Veteran's treating physician A. H., M.D., of the Charter Oak Health Center.  While a treatment letter from Dr. H., dated in January 2011, was also received, earlier treatment records from Dr. H. clearly exist.

A treatment report from the Connecticut Department of Corrections, University of Connecticut Health Center, noted that the Veteran was being treated for back pain.  Moreover, a February 2011 entry noted that records relating to the Veteran's spine disability had been received from Charter Oak Health Center.  Under these circumstances, complete treatment records from both of these care providers should be obtained.

In addition, during his July 2012 VA examination of the spine, the Veteran reported having injured his lower back in a post service motor vehicle accident.  The examination report also stated, "[t]he Veteran recalls receiving physical therapy for his lower back condition following the MVA."  No medical treatment records relating to this post service injury are of record.  

Finally, the Veteran submitted a July 2013 medical treatment summary and opinion letter from K. V. E., M.D., PhD, MPH, FACP.  Dr. V. E. noted that he was treating the Veteran for his chronic lower back pain.  The letter also referenced findings from an October 2012 MRI examination of the lumbar spine.  No attempt to obtain the actual treatment records from Dr. Vom Eigen, or the referenced October 2012 MRI examination of the spine, appear in the record.

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2009); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the RO must, with the assistance of the Veteran, attempt to obtain all of his post service treatment records.  

Currently, the evidence of record includes two conflicting medical opinions as to whether the Veteran's current low back disability is related to his military service.  The Board, however, finds each opinion to be less than adequate.  

As for the July 2012 VA examination of the spine, the VA examiner noted that the Veteran's claims file was not available for review or consideration.  Thus, the Veteran's service treatment records, which document his inservice treatment of lumbar strain, were not fully considered.  

As for the July 2013 medical opinion letter from Dr. V. E., no reference is made to the post service motor vehicle accident referenced by the Veteran in his July 2012 VA examination of the spine.  Moreover, other than the Veteran's recent treatment for chronic lower back pain, no reference is made as to whether he ever sought out any post service treatment for a low back disability during the first 25 years after his discharge from the service in August 1981.  

After obtaining the evidence identified above, the RO must obtain a new medical opinion which considers all available pertinent evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  Request that the Veteran identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any back disability since his discharge from the service.  The Board is specifically interested in obtaining complete treatment records relating to the Veteran from Dr. H.; Dr. V. E.; the Charter Oak Health Center; and the Connecticut Department of Corrections, University of Connecticut Health Center.

Based on the Veteran's response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and his attorney must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine whether any current low back disability is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed low back disorder is related to the Veteran's active duty service, to include as due to his inservice treatment for lumbar strain in August 1981.  The Veteran's military occupational specialty, his statements regarding the history of inservice and post service back pain, his post service employment and activities, and objective evidence on his inservice and post service treatment reports, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim remaining on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

